December 17, 2008 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E Washington, DC 20549 Attention:Jennifer Fugario, Staff Accountant Re:YzApp International, Inc. Form 8-K Filed December 10, File No. 000-52899 Dear Ms. Fugario: This letter addresses the comments of the reviewing Staff of the Securities and Exchange Commission on Item 4.01 of Form 8-K filed by YzApp International, Inc. (the “Company”) on December 10, 2008. 1.Amend the Form 8-K to address whether there have been any disagreements with the former accountant through the date of the dismissal.Please note that such disclosure is required by Item 304(a)(1)(iv) of Regulation S-K. Response: The 8-K was revised to indicate that there was no disagreement with the former accountant through the date of the dismissal. 2.In your amended Form 8-K, include a dated Exhibit 16 letter from the former accountant addressing the revised disclosures. Response: A revised letter is attached to the amended Form 8-K as Exhibit 16.1. I am attaching a statement of the Company as requested. Should you have any further questions, please do not hesitate to contact the undersigned at (212) 930-9700. Very truly yours, /s/Elizabeth Ann Herman Elizabeth Ann Herman, Esq. 1 YzApp International, Inc. Suite 500-666 Burrard Street Vancouver, British Columbia Y6C3P6 CANADA December 17, 2008 United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:YzApp International, Inc. Form 8-K Filed December 10, File No. 000-52899 Gentlemen: The undersigned being the Chief Executive Officer of the Company hereby acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing. · Staff comments or changes to disclosures in response to the staff comments do not foreclose the Commission from taking any action with respect to the filing. · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the United States’ federal securities laws. Very truly yours, YZAPP INTERNATIONAL, INC. By: /s/Eugene M. Weiss Eugene M. Weiss, Chief Executive Officer 2
